IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE

                      AUGUST 1997 SESSION
                                                      FILED
                                                     September 9, 1997

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

STATE OF TENNESSEE,            )
                               ) C.C.A. No. 03C01-9610-CR-00376
      Appellee,                )
                               ) Knox County
V.                             )
                               ) Honorable Mary Beth Leibowitz, Judge
                               )
KRISTINA SCHINDLER,            ) (Aggravated Burglary)
                               )
      Appellant.               )




FOR THE APPELLANT:                FOR THE APPELLEE:

Gregory D. Smith                  Charles W. Burson
Attorney at Law                   Attorney General & Reporter
One Public Square, Suite 321
Clarksville, TN 37040             Peter M. Coughlan
                                  Assistant Attorney General
At Trial:                         Criminal Justice Division
Laura Hendricks                   450 James Robertson Parkway
Attorney at Law                   Nashville, TN 37243-0493
810 Henley Street
Knoxville, TN 37902               Randall E. Nichols
                                  District Attorney General

                                  Steven C. Garrett
                                  Assistant District Attorney General
                                  440 Main Avenue
                                  City-County Building
                                  Knoxville, TN 37901



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                      OPINION



          The appellant, Kristina Schindler, was convicted by a jury of aggravated

burglary. At her sentencing hearing she requested post-trial diversion. The trial

judge denied her request and imposed a three-year suspended sentence and

five years probation. She appeals the trial court's denial of her request for post-

trial diversion and the manner of service of her sentence. Upon review, we

affirm.



          The appellant contends that the trial court erred in not granting her post-

trial diversion. She argues that the trial court erroneously considered the fact

that she had expunged two out-of-state convictions from her record by

successfully completing diversion programs on both charges. We disagree.



          In determining whether a defendant is qualified for judicial diversion the

trial court should consider: (1) the accused's amenability to correction, (2) the

circumstances of the offense, (3) the accused's criminal record, (4) the

accused’s social history, (5) the accused's physical and mental health, and (5)

the deterrence value to the accused as well as others. State v. Bonestel, 871

S.W.2d 163, 168 (Tenn. Crim. App. 1993); State v. Hammersley, 650 S.W.2d

352, 355 (Tenn. 1983). The trial court's judgment will not be disturbed absent a

showing of abuse of discretion. In order to establish an abuse of discretion, this

Court must determine that no substantial evidence exists to support the trial

court's findings. State v. Anderson, 857 S.W.2d 571, 572 (Tenn. Crim. App.

1992).



          The Tennessee Sentencing Reform Act of 1989 mandates that trial courts

consider the past criminal behavior of defendants when making sentencing

determinations. Tenn. Code Ann. § 40-35-210 (1990). In the instant case, the

trial court was correct in its consideration of the appellant's two past diversion


                                           -2-
experiences. This information is very indicative of the lack of deterrence

diversion has on the appellant and to her lack of amenability to correction.

Furthermore, during her burglary attempt, the appellant severely beat the victim

with an ax handle. These factors support the trial court's decision. Diversion

was inappropriate for the appellant. This issue is without merit.



       In her next issue the appellant contends that the trial court erroneously

imposed five years probation on her three-year suspended sentence. She

argues that the length of probation cannot legally exceed the term of her

sentence. We disagree.



       It is well settled that a trial court may fix the length of probation up to the

statutory maximum for the class of the offense. Tenn. Code Ann. § 40-35-303

(1990) Sentencing Commission Comments. See State v. Brian Necessary, No.

02C01-9307-CR-00131 (Tenn. Crim. App., at Jackson, Aug. 10, 1994). The

sentencing commission intended to give trial courts great latitude in fixing the

length of probation to encourage its use as a sentencing alternative. In the

instant case, the appellant was convicted of a Class C felony as a Range I

standard offender. Therefore, the sentence range is three to six years. The

appellant received five years on probation. Her sentence is, therefore,

appropriate. This issue is without merit.



       After considering the appellant's issues, we find no error of law mandating

reversal. Accordingly, we affirm the judgment of the trial court.




                                          -3-
                                    __________________________
                                    PAUL G. SUMMERS, Judge


CONCUR:




___________________________
GARY R. WADE, Judge




___________________________
WILLIAM M. BARKER, Judge




                              -4-